Citation Nr: 0209935	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  96-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness.

2.  Entitlement to service connection for hair loss, claimed 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1993.

This appeal originates from a February 1995 rating decision 
in which the RO denied claims for service connection for 
fatigue and for hair loss, as due to undiagnosed illness.  
The veteran submitted a notice of disagreement in May 1995 
and a statement of the case was issued in October 1995.  The 
veteran perfected his appeal to the Board of Veterans Appeals 
(Board) in November 1995.  

These matters were first before the Board in July 1997.  At 
that time, the claims were remanded for a dermatological 
examination.  In June 2000, the Board remanded the claims for 
a special psychiatric examination and a general medical 
examination.  Following completion of the development 
requested in the most recent remand, the RO continued the 
denial of each claim; hence, the claims have been returned to 
the Board for further appellate consideration.  

As a final preliminary matter, the Board also notes that the 
RO (in the February 1995 rating decision on appeal) and Board 
(in a June 2000 decision) previously denied as not well 
grounded claims for service connection for cough and 
pulmonary/respiratory symptoms, and for skin rashes, each as 
due to undiagnosed  illness.  However, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (discussed in more detail herein) eliminated the not 
well-grounded requirement.  Inasmuch as the RO is in the 
process of readjudicating claims denied as not well grounded 
between July 14, 1999 and the November 9, 2000 date of 
enactment of the Veterans Claims Assistance Act (see VBA Fast 
Letter 00-87 (November 17, 2000)), these matters are referred 
to the RO for appropriate action. 



FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's complaints of fatigue have been medically 
attributed to overwork, lack of sleep and worry, and there is 
otherwise no competent medical evidence or opinion of a nexus 
between complaints of fatigue and service.  

3.  The veteran's complaints of hair loss have been medically 
attributed to male pattern baldness, and there is otherwise 
no competent medical evidence or opinion of nexus between 
complaints of hair loss and service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue, to 
include as due to undiagnosed illness, has not been met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317, 3.159 (2001).

2.  The criteria for service connection for hair loss, to 
include as due to undiagnosed illness, has not been met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317, 3.159 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

By the RO decision on appeal, the statement of the case, 
supplemental statements of the case, correspondence and Board 
remands, the veteran has been notified of the laws and 
regulations governing his claim and the reasons for the 
determinations made regarding his claim.  The RO explicitly 
gave the veteran notice of, and considered the claim in light 
of, the VCAA and its regulations.  See September 2001 
Supplemental Statement of the Case.  Hence, he has been 
informed of the information and evidence necessary to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  
Moreover, because, as explained below, there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board also finds that the duty to assist has been met.  
The veteran has been afforded the opportunity for a hearing.  
Furthermore, the RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim, to include arranging for 
the veteran to undergo VA examinations (most recently in 
connection with the Board's remand), and outstanding 
pertinent medical evidence has been associated with the 
claims file.  Significantly, there is no indication that 
there is additional outstanding evidence that is necessary 
for a fair adjudication of the issues on appeal that has not 
been obtained.

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claims on appeal, on the 
merits, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  


Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. § 
3.317 (2001); 66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (to 
be codified at 38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


A.  Fatigue

The veteran's service medical records are negative for 
complaints of chronic fatigue.  The earliest pertinent post-
service medical record was a January 1994 outpatient 
treatment record noting complaints of insomnia.  Complaints 
of nightmares, sleeping disorder, and malaise were reported 
in April 1994.  The diagnoses at that time included 
personality disorder.  On VA examination in May 1994, it was 
noted that the veteran was claiming to be very tired since 
his Saudi Arabia experience.  He noted that he stayed tired 
and sleepy all day and indicated that this may be due to the 
fact that he could not sleep at night.  The veteran went on 
to state that he was having problems sleeping, and that his 
dreams awakened him.  The diagnosis included history of 
insomnia.  A February record noted ongoing complaints of 
fatigue and an inability to sleep well.  Insomnia was the 
assessment in May 1995.  Fatigue and sleep disturbances were 
noted on the veteran's May 1995 PGW screening report.  On a 
March 1996 PTSD testing report, it was noted that the veteran 
had nightly nightmares that caused him to awaken and made it 
difficult to return to sleep.  According to the examiner, the 
veteran reported that he had difficulty on the job because he 
often felt sleepy secondary to a lack of sleep at night.

It is noted that service connection for post traumatic stress 
disorder (PTSD) was established in an October 1996 rating 
decision and the RO initially attributed the veteran's 
complaints of fatigue to PTSD.  However, subsequent 
psychiatric evaluations contained in the claims file did not 
indicate that the veteran's claimed fatigue symptoms are 
related to PTSD.  The claim was remanded to the RO in July 
1997 for further examination of the veteran to determine 
whether the claimed fatigue was related to his service 
connected neuropsychiatric disability.

On the November 1997 VA mental disorders examination, it was 
reported that the veteran had PTSD and dysthymic disorder 
with symptoms including recurrent dreams, sleep disturbances, 
and lethargy.  On medical history, it was noted that the 
veteran reported that his symptoms were somewhat alleviated 
at present by medication including Paxil, but that his 
feelings of tiredness and fatigue have remained fairly 
constant and apparently unimproved by the medication.  The 
examining physician specifically indicated that it was his 
opinion that the currently available information did not 
indicate a direct connection between the veteran's complaints 
of fatigue and the PTSD.  Additionally, the examiner stated 
that in his opinion, the current information did not indicate 
some other obvious psychiatric etiology for the fatigue.

Additional VA outpatient treatment records revealed findings 
including insomnia (November 1996) and episodes of sleep 
walking (December 1997).  VA outpatient treatment records 
from the Mental Hygiene Clinic (MHC) show that the veteran 
reported that he had night terrors and nightmares (January 
1998), that his medication (Zyprexa) caused him to be drowsy 
(February 1998), that he had been sleeping poorly and had 
interrupted sleep since he ran out of Imipramine (April 
1998), and that his night terrors had become less frequent 
than they were several months ago (May 1998).  The May 1998 
record also noted that the veteran continued to take 
Imipramine for sleep and nocturnal enuresis.

On an August 1998 VA examination for PTSD, it was noted that 
the veteran reported symptoms including sleep disorder, 
nightmares, and a continuation of his sleep impairment.  

In June 2000 the Board remanded this claim.  The RO was 
requested to obtain and associate with the claims file all 
outstanding pertinent medical records, and to afford the 
veteran a special psychiatric examination and a general 
medical examination with regard to his claim concerning 
fatigue as a chronic disability resulting from undiagnosed 
illness.

An outpatient treatment report from the Durham VAMC, dated in 
July 1999, shows that the veteran stated that he always feels 
tired and sleep deprived.  Contributing factors included 
working second shift with erratic hours, frequent awakenings 
and sometimes difficulty falling asleep.  These symptoms were 
related during treatment for PTSD.

The ordered VA examinations were conducted on February 8, 
2002.  The report of a VA special psychiatric examination 
shows a notation that the examiner reviewed the veteran's 
medical records prior to the completion of the examination.  
The veteran complained of sleep disturbance with interrupted 
sleep.  He reported nightmares from nightly to four times per 
month.  He stated that he has occasional flashbacks 
precipitated by certain sights and odors.  He reported no 
current problems with alcohol or drugs.  It was noted he was 
taking Prozac and then Paxil but, because of side effects he 
stopped.  He is currently taking St. John's Wort.

On mental status examination the veteran was alert and 
cooperative.  He was casually dressed and answered questions 
and volunteered information.  He reported nightmares, 
flashbacks and intrusive thoughts.  The diagnosis of PTSD was 
continued.

The report of the general medical examination also includes a 
notation that the veteran's medical records were reviewed 
prior to examination.  It was noted that fatigue and hair 
loss had been claimed as due to undiagnosed illness.  
Physical examination showed that the veteran appeared to be 
sleepy.  He stated that he was frequently tired and when 
questioned noted that the tiredness was as if he needed more 
rest.  It was not so much a soreness or tiredness from excess 
work but more of a wish to have more energy or more rest 
before getting up and going back to work.  The veteran 
described staying up late at night most nights, sometimes 
trying to study; often just having insomnia to one, two or 
three in the morning and needing to get up early in the 
morning and either go to work or to school and not appearing 
to have good rest.  He stated that his schedule is worrisome.  
The examiner stated that the veteran has never had prolonged 
illness, multiple organ system involvement or criteria for 
chronic fatigue system.  His fatigue is more of a tiredness 
from loss of sleep, improper rest and working two jobs.  He 
stated that in his opinion the fatigue was not an undiagnosed 
illness or chronic fatigue syndrome due to Gulf War service, 
but more simply tiredness that comes from overwork, lack of 
sleep and worry.

Considering the evidence of record in light of the above 
criteria, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for fatigue.  

Significantly, the report of the most recent VA general 
medical examination attributed the veteran's fatigue to 
overwork, lack of sleep and worry.  An examiner who first 
undertook a review of all the prior medical evidence prepared 
this report.  The Board finds this most recent examination 
report and opinion persuasive on the question of whether the 
veteran's fatigue may be medically attributed to a known 
cause.  As it has been so attributed, there is no basis to 
conclude that the problem is a manifestation of undiagnosed 
illness associated with the veteran's Persian Gulf War 
service.  Moreover, to the extent that the veteran may be 
claiming an alternative basis for a grant of service 
connection, there simply is no competent medical evidence or 
opinion otherwise establishing a nexus between complaints of 
fatigue and injury or disease incurred or aggravated in 
service.  As indicated above, fatigue was not shown in 
service, and the veteran has neither presented, nor alluded 
to the existence of, any medical opinion to contradict the 
recent VA's examiner's findings as to the cause of his 
fatigue.  While the Board has considered the veteran's 
assertions in adjudicating the current claim, the Board 
emphasizes that, as a layperson without the appropriate 
medical training and expertise, the veteran is not competent 
to provide probative evidence on a medical matter, such as 
the existence of a disability, or the etiology or cause of a 
disability. See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").    

Under these circumstances, the claim service connection for 
fatigue, claimed as due to undiagnosed illness, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

B.  Hair Loss

The veteran's service medical records are negative for 
complaints of hair loss.  The first medical evidence 
regarding hair loss was shown on the veteran's May 1995 PGW 
screening report.  On the November 1997 VA examination of the 
skin, the veteran reported that he participated in Operation 
in Desert Storm and was noticing a frontal hair loss.  On 
physical examination, findings included frontal hair loss on 
both sides.  The diagnoses included frontal hair loss.

In June 2000 the Board remanded this claim.  The RO was 
requested to obtain and associate with the claims file all 
outstanding pertinent medical records, and to afford the 
veteran a special psychiatric examination and a general 
medical examination with regard to his claim concerning hair 
loss as a chronic disability resulting from undiagnosed 
illness.

The report of a VA general medical examination, conducted in 
February 2002, shows the veteran reporting that in his family 
there are a number of males who have a pattern of baldness.  
He reported that this condition was very slow over a period 
of time with no exact date of onset and was manifested by 
some hair receding along the frontal area and immediately to 
the side of the frontal area back toward the temple area.  He 
has not experienced alopecia or patches of baldness, or other 
abnormality of the hair and scalp.  The examiner stated that 
on this examination the veteran had a classical pattern of 
male hair baldness.  He expressed an opinion that his male 
pattern baldness was a common finding and obviously not a 
condition of unknown etiology.

The Board must conclude that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hair loss as due to undiagnosed illness.  

Significantly, the report of the most recent examination, 
undertaken after the examiner reviewed the prior medical 
evidence, contains an opinion that the veteran's hair loss 
complaints are attributable to typical male pattern baldness 
and not an undiagnosed illness.  The Board finds this report 
persuasive on the question of persuasive on the question of 
whether the veteran's hair loss may be medically attributed 
to a known cause.  As it has been so attributed, there is no 
basis to conclude that the problem is a manifestation of 
undiagnosed illness associated with the veteran's Persian 
Gulf War service.  Moreover, to the extent that the veteran 
may be claiming an alternative basis for a grant of service 
connection, the Board notes that there simply is no competent 
medical evidence or opinion otherwise establishing a nexus 
between the veteran's hair loss and injury or disease 
incurred or aggravated in service.  As indicated above, while 
the veteran has indicated that he noticed hair loss during 
his Persian Gulf War service, he has neither presented, nor 
alluded to the existence of, any medical opinion to 
contradict the recent VA's examiner's findings as to the 
cause of his hair loss.  As indicated with respect the claim 
for service connection for fatigue, the veteran's assertions 
do not constitute competent evidence of the required nexus.  
See Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 
186.  

Under these circumstances, the claim service connection for 
hair loss, claimed as due to undiagnosed illness, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for fatigue, to include as due to 
undiagnosed illness, is denied.

Service connection for hair loss, to include as due to 
undiagnosed illness, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

